Land, J.
The defendant has appealed from a judgment against him for the sum of twelve hundred and eighty-eight dollars and fifty cents, with eight per cent, interest thereon from the 7th of July, 1853, until paid. The judgment is for the amount of taxes due by the defendant to the City of New Orleans, and the only error assigned is the allowance of 8 per cent, iuterest by the judgment, on the ground that no interest was claimed in the plaintiff’s petition.
Among the provisions in the 35th section of the Act of 1852, p. 52, are the following : “ On the first Monday of July of each year, the Treasurer shall put in suit, in a court of competent jurisdiction, all unpaid bills for taxes, and shall, by an advertisement published in the official newspaper of the Council, cite all defaulters to appear in fifteen days from the date of the first insertion of said advertisement, before the respective courts in which said bills are put in suit, and answer to the demand contained in said tax bill; no petition shall be necessary, but the tax bill shall be considered as a petition ; and the said advertisement shall be considered as a citation, and no other service of citation shall be necessary. All city tax bills shall bear eight per cent, interest from the first Monday of July of the year in which they are payable.”
The tax bill was the petition against the defendant, containing the plaintiff’s demands, and must be considered as containing all the demands to which the plaintiff was entitled by law, and consequently, a demand for eight per cent, interest under the statute.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs in both courts.